NANOFLEX POWER CORPORATION. 17207 N. Perimeter Drive, Suite 210 Scottsdale, Arizona 85255 January 23, 2014 BY EDGAR Ms. Pamela Long, Assistant Director United States Securities and Exchange Commission Division of Corporation Finance 100 F. Street, N.E. Washington, D.C. 20549 Re:NanoFlex Power Corporation (the “Company”) Amendment No.1 to Form 8-K Filed November 25, 2013 (the “8-K”) Form 10-Q for Fiscal Quarter Ended September 30, 2013 (the “10-Q”) Filed November 14, 2013 File No. 333-187308 Dear Ms. Long: Reference is made to your comment letter, dated December 11, 2013, to the Company, relating to the subject filings (the “Comment Letter”). Set forth below are the comments contained in the Comment Letter followed by the Company’s responses thereto: Amendment No. 1 to Form 8-K Comment #1: Summary Business Developments, page 6 1. We note your response to comment 4 in our letter dated October 25, 2013. Please disclose the duration of your patents. Please also expand your disclosure to identify the foreign jurisdictions in which your patents are granted. We have revised the 8-K in response to Comment No. 1 on page 6 of Form 8-K/A Amendment No.2 (the “8-K/A”) as follows: As of December 13, 2013, the Company had 61 issued patents, 45 pending non-provisional applications and 17 pending provisional applications in the U.S. In addition, the Company had a total of 165 issued patents, 385 pending patent applications and 20 pending PCT applications in countries and regions outside the U.S, including but not limited to Australia, Canada, China, European Patent Convention, Hong Kong, India, Japan, Korea and Taiwan. The duration of all the issued U.S. and foreign patents is 20 years from their respective first effective filing dates. We have revised the 8-K in response to Comment No. 1 on page 9 of Form 8-K/A Amendment No.2 (the “8-K/A”) as follows: As of December 13, 2013, the Company had 61 issued patents, 45 pending non-provisional applications and 17 pending provisional applications in the U.S. In addition, the Company had a total of 165 issued patents, 385 pending patent applications and 20 pending PCT applications in countries and regions outside the U.S as set forth in the following table. The duration of all the issued U.S. and foreign patents is 20 years from their respective first effective filing dates. Country Issued Pending Argentina 1 0 Australia 23 28 Canada 2 41 China 39 25 Germany 7 0 European Patent Convention 17 54 Spain 6 0 France 5 0 Great Britain 5 0 Hong Kong 23 29 India 6 49 Japan 9 56 Korea 9 42 Mexico 3 0 Taiwan 10 61 Total Comment #2: 2. We note your response to comment 5 in our letter dated October 25, 2013. Please disclose the basis for your statement that GPEC is a leader in advanced solar cell technologies that have the potential to redefine the solar industry. We have revised the 8-K by deleting such statement. Comment #3: 3. We note your response to comment 6 in our letter dated October 25, 2013. Please disclose whether you have any current financing plans to support your development goals. The Company currently does not have financing plans except for an on-going offering of units of its securities at a per unit price of $1.25 for gross proceeds up to $15,000,000 pursuant to Rule 506(c) of the Regulation D promulgated under the Securities Act of 1933, as amended. Each unit consists of (i) one share of Common Stock and (ii) a five-year warrant to purchase one share of Common Stock at an exercise price of $2.50. Comment #4: September 22, 2013 Private Placement of Company Common Stock, page 27 4. Please disclose the information required by Item 701(c) of Regulation S-K. We have revised the 8-K in response to Comment No. 4 on pages 27 of the 8-K/A as the following: “On September 22, 2013 the Company accepted subscriptions in aggregate gross proceeds of $5,049 to purchase an aggregate of 5,049,113 shares ofCommon Stock (or 6,058,936 shares after given effect to the Forward Split) to, seven persons, including three of the Company’s four directors (including the Company’s Chief Executive Officer and Chief Operating Officer) as well as the Chief Financial Officer and Chief Financial Officer and Senior Vice President of Corporate Development. The shares were issued pursuant to separate Subscription Agreements between the Company and each purchaser.” Comment #5: Exhibits 5. We note your response to comment 14 in our letter dated October 25, 2013. Please note that any comments regarding your confidential treatment request will be sent under separate cover. We will respond accordingly upon receipt of such comment, if any, on our confidential treatment. Form 10-Q for Fiscal Quarter Ended September 30, 2013 Comment #6: Financial Statements Statements of Operations, page 3 6. On your balance sheet on page 2, you indicate that you had 42,235,302 shares outstanding at September 30, 2013. In this regard, please tell us how you determined that the weighted average common shares outstanding, basic and diluted for the nine-months ended September 30, 2013 was 61,079,624. Please advise. Please refer to our analysis and calculation as set forth on Annex I hereto. Comment #7: Controls and Procedures, page 15 7. It does not appear that you performed an evaluation regarding the effectiveness of the design and operation of your disclosure controls and procedures as of the end of the period covered by your report. Please perform a complete effectiveness assessment of your disclosure controls and procedures and disclose your conclusions in an amended Form 10-Q for the period ended September 30, 2013. See Item 307 of Regulation S­K. Please ensure that your amended filing includes currently dated management certifications that refer to the Form 10-Q/A. We have revised the 10-Q in response to Comment No. 7 on page 15 of the 10-Q/A as follows: “Evaluation of Disclosure Controls and Procedures Our management is responsible for establishing and maintaining adequate internal control over financial reporting. Internal control over financial reporting is defined in Rule 13a-15(f) or 15d-15(f) promulgated under the Securities Exchange Act of 1934 as a process designed by, or under the supervision of, the Company’s principal executive and principal financial officers and effected by the Company’s board of directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with accounting principles generally accepted in the United States of America and includes those policies and procedures that: ● Pertain to the maintenance of records that in reasonable detail accurately and fairly reflect the transactions and dispositions of the assets of the Company; ● Provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with accounting principles generally accepted in the United States of America and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and ● Provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. All internal control systems, no matter how well designed, have inherent limitations. Therefore, even those systems determined to be effective can provide only reasonable assurance with respect to financial statement preparation and presentation. Because of the inherent limitations of internal control, there is a risk that material misstatements may not be prevented or detected on a timely basis by internal control over financial reporting. However, these inherent limitations are known features of the financial reporting process. Therefore, it is possible to design into the process safeguards to reduce, though not eliminate, this risk. As of September 30, 2013, management assessed the effectiveness of our internal control over financial reporting based on the criteria for effective internal control over financial reporting established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”) and SEC guidance on conducting such assessments. Based on that evaluation, they concluded that, during the period covered by this report, such internal controls and procedures were not effective to detect the inappropriate application of US GAAP rules as more fully described below. This was due to deficiencies that existed in the design or operation of our internal controls over financial reporting that adversely affected our internal controls and that may be considered to be material weaknesses. The matters involving internal controls and procedures that our management considered to be material weaknesses under the standards of the Public Company Accounting Oversight Board were: (1) We do not have written documentation of our internal control policies and procedures. Written documentation of key internal controls over financial reporting is a requirement of Section 404 of the Sarbanes-Oxley Act which is applicable to us. Management evaluated the impact of our failure to have written documentation of our internal controls and procedures on our assessment of our disclosure controls and procedures and has concluded that the control deficiency that resulted represented a material weakness; (2) The Company’s board of directors has no audit committee, independent director or member with financial expertise which causes ineffective oversight of the Company’s external financial reporting and internal control over financial reporting; (3) We do not have sufficient segregation of duties within accounting functions, which is a basic internal control. Due to our size and nature, segregation of all conflicting duties may not always be possible and may not be economically feasible. However, to the extent possible, the initiation of transactions, the custody of assets and the recording of transactions should be performed by separate individuals. Management evaluated the impact of our failure to have segregation of duties on our assessment of our disclosure controls and procedures and has concluded that the control deficiency that resulted represented a material weakness; (4) We lack the financial infrastructure to account for complex transactions which may result in a greater than normal risk that material errors may occur in the financial statements and not be detected timely; and (5) We lack qualified resources to perform the internal audit functions properly, and the scope and effectiveness of the internal audit function are yet to be developed. Specifically, the reporting mechanism between the accounting department and the Board of Directors and the CFO was not effective. The aforementioned material weaknesses were identified by our Chief Executive Officer and Chief Financial Officer in connection with the review of our financial statements as of September 30, 2013. Management’s Remediation Initiatives In an effort to remediate the identified material weaknesses and other deficiencies and enhance our internal controls, we have initiated, or plan to initiate, the following series of measures: We intend to create a position to segregate duties consistent with control objectives and will increase our personnel resources and technical accounting expertise within the accounting function when funds are available to us. And, we plan to appoint one or more outside directors to our board of directors who shall be appointed to an audit committee resulting in a fully functioning audit committee who will undertake the oversight in the establishment and monitoring of required internal controls and procedures such as reviewing and approving estimates and assumptions made by management when funds are available to us.We will also be working with our independent registered public accounting firm and refining our internal procedures. Changes in Internal Control over Financial Reporting Our management has also evaluated our internal control over financial reporting, and except for below, there have been no significant changes in our internal controls or in other factors that could significantly affect those controls subsequent to the date of our last evaluation: on September 24, 2013, Mr. Christopher Conley, our former CEO, CFO and a director of the Company resigned from all his positions as director and/or officer of the Company. Effective on September 24, 2013, Mr. John D. Kuhns was appointed as the Executive Chairman of the Board of Directors of the Company; Mr. Dean L. Ledger was appointed as a Director, Chief Executive Officer of the Company; Mr. Robert J. Fasnacht was appointed as a Director, President, Chief Operating Officer of the Company; Mr. David Wm. Boone was appointed as a Directorof the Company; Ms. Amy B. Kornafel was appointed as Chief Financial Officer and Secretary of the Company; and Mr. Joey S. Stone was appointed as Senior Vice President of Corporate Department of the Company. On October 17, 2013, Mr. David Wm. Boone resigned from all his positions with the Company and the Company’s subsidiaries and affiliates. Subsequent to the period covered by the report, management is implementing measures to remediate the material weaknesses in internal controls over financial reporting described above. Specifically, the CEO, President and the CFO are seeking to improve communications regarding the importance of documentation of their assessments and conclusions of their meetings, as well as supporting analyses.As the business increases, the Company is seeking to hire accounting professionals and it will continue its efforts to create an effective system of disclosure controls and procedures for financial reporting. The Company is not required by current SEC rules to include, and does not include, an auditor's attestation report. The Company's registered public accounting firm has not attested to Management's reports on the Company's internal control over financial reporting.” Comment #8: Exhibits 31.1, 31.2 and 31.3 8. You have replaced the word “report” with “quarterly report” in paragraphs 2, 3, and 4 of your certifications. In future filings, please revise your certifications to use the word “report” instead of the description of the corresponding report. Your certifications should be in the exact form as required in Item 601(b)(31) of Regulation S-K. We have revised the 10-Q in response to Comment No. 8 on Exhibits 31.1, 31.2 and 31.3 of the 10-Q/A accordingly. We hereby acknowledge that: · the Company is responsible for the adequacy and accuracy of the disclosure in all of its filings; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filings; and · the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, By: /s/ Robert J. Fasnacht Name: Robert J. Fasnacht Title: President and Chief Operating Officer Encl. ANNEX I Weighted Average Shares & EPS 9/30/2012 Global Photonic Year Ended 9/30/2012 92 Days Days Wtd. O/S Avg. Balance @ 06/30/12 92 Warrants Exercised Eleanor C. Williamson 7/5/2012 87 Barbara K. Burns Revocable Trust, U/I Dated 02/11/2004 7/6/2012 86 David A. Burns 7/6/2012 86 Jeffrey S. Burns 7/6/2012 86 Michael Wm. Burns 7/6/2012 86 The Burns Partnership, LLC 7/6/2012 86 William J. Burns Residual Trust U/I Dated 02/06/2004 7/6/2012 86 Ronald B. Foster #1 7/12/2012 80 David K. and Carol A. Cummings 7/23/2012 69 David P. Cummings 7/23/2012 69 Kevin M Cummings and Jessica Lynn Cummings 7/23/2012 69 Rene J. and Nancy S. Kern 7/23/2012 69 Roger Pedersen 7/23/2012 69 David A. Burns 8/13/2012 48 Jeffrey S. Burns 8/13/2012 48 Michael Wm. Burns 8/13/2012 48 Mary Giannangeli 9/10/2012 20 Jonathan L. Kasso and Susan Marek Kasso 9/12/2012 18 Ronald B. Foster #2 9/12/2012 18 A-1 Common issued to with 2012 debt Roger Pederson 7/6/2012 86 David & Carol Cummings 7/6/2012 86 David Cummings 7/6/2012 86 Rene & Nancy Kern 7/6/2012 86 Kevin & Jessica Cummings 7/6/2012 86 James Maisano 7/17/2012 75 Kasso 8/22/2012 39 Jane Tzortzis 9/14/2012 16 George Chrachol 7/16/2012 76 James Chmura 7/16/2012 76 Maciej Gorniak 7/16/2012 76 Bill Darling 7/16/2012 76 Blacconeri 7/16/2012 76 Burns Partnership 7/16/2012 76 Gregorio 7/16/2012 76 Total 9/30/2012 - 6/30/2012 ) 9/30/2013 ) Net Loss for the three months Ended 9/30/12 ) Net Loss Per Share (basic and diluted) ) A-2 Weighted Average Shares & EPS 9/30/2012 Global Photonic Year Ended 9/30/2012 Days Days Wtd. Total O/S O/S Avg. Balance @ 12/31/11 Common issued in PPM Valluzo 1/11/2012 Smith 1/18/2012 Millsups College Else Student Enterpreneurial Fund 1/24/2012 Rooklin 1/30/2012 Kalty R.Holder 3/10/2012 Stoma 3/20/2012 Miller 4/10/2012 Ava Campagna 4/9/2012 Harry Campagna 4/9/2012 Ronald Cacioppo 4/28/2012 Edward Rotenburg 5/1/2012 Valluzo 5/1/2012 Warrants Exercised Robert J. and Susan A. Fasnacht 1/2/2012 Dennis Giannangeli 2/22/2012 Alfred F. Bracher 5/10/2012 George R. LaPlante and Barbara E. LaPlante 5/17/2012 Frank Bova 5/22/2012 Robert S. Miller 5/22/2012 BGR Group 5/29/2012 Jeni S. Bagnato 5/29/2012 D. Allen Moore, Jr. 6/12/2012 Harvey T. Stoma 6/12/2012 Norman R. Crain 6/12/2012 Stephen J. Rotenberg 6/12/2012 Edward L. Rotenberg 6/18/2012 Henry N. Saurage, IV 6/18/2012 Mark D. Cheairs 6/18/2012 Mason S. Brugh and Jennifer E. Brugh 6/18/2012 Amanda Berman 6/25/2012 97 89 Berman 6/25/2012 97 Cary Berman 6/25/2012 97 Samantha Berman 6/25/2012 97 89 Eleanor C. Williamson 7/5/2012 87 Barbara K. Burns Revocable Trust, U/I Dated 02/11/2004 7/6/2012 86 David A. Burns 7/6/2012 86 Jeffrey S. Burns 7/6/2012 86 Michael Wm. Burns 7/6/2012 86 The Burns Partnership, LLC 7/6/2012 86 William J. Burns Residual Trust U/I Dated 02/06/2004 7/6/2012 86 Ronald B. Foster #1 7/12/2012 80 David K. and Carol A. Cummings 7/23/2012 69 David P. Cummings 7/23/2012 69 Kevin M Cummings and Jessica Lynn Cummings 7/23/2012 69 Rene J. and Nancy S. Kern 7/23/2012 69 Roger Pedersen 7/23/2012 69 David A. Burns 8/13/2012 48 Jeffrey S. Burns 8/13/2012 48 Michael Wm. Burns 8/13/2012 48 Mary Giannangeli 9/10/2012 20 Jonathan L. Kasso and Susan Marek Kasso 9/12/2012 18 Ronald B. Foster #2 9/12/2012 18 A-3 Common issued for warrant exchange Alfred N. Kandell, Jr. and Cynthia B. Kandell 1/6/2012 Catherine B. Sirawsky 1/6/2012 Kathryn M. Evans 1/12/2012 Sherry Morganstein 1/12/2012 Arthur G. Nahas, DO 1/23/2012 David A. Burns 1/23/2012 E. Robert Libby 1/23/2012 97 Jeffrey S. Burns 1/23/2012 Joseph D. Heard 1/23/2012 Martin L. Coyne 1/23/2012 Michael Wm. Burns 1/23/2012 Pohkim Hegelback 1/23/2012 92 Cindy DiGiacomo 1/31/2012 80 71 David Wm. Boone 1/31/2012 Eric DiGiacomo and Frances DiGiacomo 1/31/2012 Greg L. Lanier 1/31/2012 Joan H. Flanigan 1/31/2012 40 35 John M. Poole 1/31/2012 John Rath 1/31/2012 89 Judity LeFaivre 1/31/2012 89 Kenneth Horn 1/31/2012 75 67 Laura Rooklin 1/31/2012 80 71 Maria DiGiacomo-Conklin 1/31/2012 80 71 Martin B. Stein and Edith Stein, JT TEN 1/31/2012 Susan L. Horn 1/31/2012 Tina Turner 1/31/2012 Eugene Jaffe and Joy Dinman, JT TEN 1/31/2012 90 80 Charles J. Canepa 2/3/2012 Donald R. Carter 2/3/2012 63 55 Joseph C. McCormick and Darea M. McCormick 2/3/2012 Kimberly Rodgers 2/3/2012 Richard Farquhar 2/3/2012 88 A. Charles Winkelman 2/10/2012 68 57 Anthony R. Rooklin 2/10/2012 80 68 Ellis M. Balsam 2/10/2012 79 16 13 Fouad El Adli 2/10/2012 Frederick J. Gerhart 2/10/2012 G. Parker Eldridge c/f Aidan Eldridge 2/10/2012 60 51 G. Parker Eldridge c/f Justice Eldridge 2/10/2012 60 51 G. Parker Eldridge c/f Parker T. Eldridge 2/10/2012 60 51 Michael F. Green 2/10/2012 Michael R. Long & Carla K. Long 2/10/2012 Robert A. Ward, Jr. 2/10/2012 Robert J. Stephens 2/10/2012 William A. Wines & Valerie Wines, JT TEN 2/10/2012 85 A-4 Albert Porto, Jr. 2/17/2012 20 4 3 David Handleman 2/17/2012 H. Dewey Yesner 2/17/2012 Robert D. Hynes 2/17/2012 Sanders Family Limited Partnership III 2/17/2012 91 The Lerner Living Trust 2/17/2012 Dennis Giannangeli 2/22/2012 Joseph Yacoe 2/22/2012 Mary Giannangeli (converted from Warrants converted from Dennis Gianngeli) 2/22/2012 Robert Giannangeli (converted from Warrants converted from Dennis Gianngeli) 2/22/2012 Robin M. Proctor 2/22/2012 50 10 8 Robin M. Proctor c/f Alix E. Proctor 2/22/2012 50 10 8 Robin M. Proctor c/f Caitlyn E. Proctor 2/22/2012 50 10 8 Robin M. Proctor c/f Robert E. Hartley 2/22/2012 50 10 8 Stu Nieburg (converted from Warrants converted from Dennis Gianngeli) 2/22/2012 81 Albert Halegoua 2/27/2012 Dan Godec (converted from Warrants converted from Dennis Gianngeli) 2/27/2012 J. Dickson Mappus 2/27/2012 Joshua s. Winkelman 2/27/2012 60 47 Marc T. Winkelman 2/27/2012 96 76 Michael Oles 2/27/2012 Ronald S. Luber 2/27/2012 40 32 Carmelo Blacconeri or Nancy Blacconeri 3/5/2012 Christopher D. Dardaris 3/5/2012 40 31 David A. Rustine & Rebecca Rustine, JTWROS 3/5/2012 Alfred G. Yates, Jr. & Barbara L. Yates, JT TEN 3/12/2012 Dorothy Purpura 3/12/2012 George Chrachol 3/12/2012 Glenda Gies 3/12/2012 25 18 Ronald Gregorio or Jacqueline Gregorio 3/12/2012 Barbara Skrmetta 3/19/2012 Carlo Mazzuca or Maria Mazzuca 3/19/2012 Edgar W. Jatho, Jr. and Sharon Skrmetta Jatho, JT TEN 3/19/2012 71 Eric F. Skrmetta 3/19/2012 Eric F. Skrmetta c/f Marcia E. Skrmetta 3/19/2012 Eric F. Skrmetta c/f Raphael Q. Skrmetta, III 3/19/2012 Kristal Skrmetta 3/19/2012 Kristian J. Kachikis 3/19/2012 Melissa Richardson 3/19/2012 Melissa Richardson c/f Charles Raphael Richardson 3/19/2012 Shantharaj Samuel 3/19/2012 Susan R. Cummings 3/19/2012 88 Terry R. Yormark 3/19/2012 Carter R. Stone 3/26/2012 Harvey T. Stoma 3/26/2012 Henry N. Saurage, IV 3/26/2012 Peter A. Vosgerichian 3/26/2012 70 48 Richard A. Lento 3/26/2012 40 27 James T. Anderson 3/30/2012 Ava B. Campagna 4/12/2012 Caren S. Jones c/f Brandon W. Jones 4/12/2012 40 8 5 Clifford Grunes 4/12/2012 40 25 A-5 Donne D. Slaby 4/12/2012 80 50 Eugene I. Winkelman Living Trust U.A.D. 1/5/95 4/12/2012 80 50 Harry D. Campagna 4/12/2012 Jeni S. Bagnato 4/12/2012 Mark Slaby 4/12/2012 87 Norman R. Crain 4/12/2012 Robert Brown 4/12/2012 Robert S. Miller 4/12/2012 D. Allen Moore, Jr. 4/22/2012 Joan Cacioppo 4/22/2012 Juli S. Weiss 4/22/2012 Ronald Cacioppo or Mary Cacioppo 4/22/2012 Arielle K. Roemer 4/30/2012 Deena K. Roemer 4/30/2012 Steven Roemer and Rivka Katz 4/30/2012 Shira K. Roemer 4/30/2012 Brian J. Cohen 4/30/2012 Jerry K Cooper and Ellen M. Cooper, JT TEN 4/30/2012 Clay Craig 5/7/2012 63 33 Edward L. Rotenberg 5/7/2012 Robert W. Olson IRA, Charles Schwab and Co. Inc. Custodian 5/7/2012 Stephen J. Rotenberg 5/7/2012 University of Dayton (Droesch) 5/7/2012 63 33 Brasler Realty & Financial Services Profit Sharing Plan, Robert M. Brasler, Trustee 5/10/2012 80 42 Erin Murphy Herman 5/10/2012 80 42 Louis P. Bansbach IV, Manager, Blue Tiger Ventures LLC 5/10/2012 Phillip G. Allen 5/10/2012 George R. LaPlante and Barbara E. LaPlante 5/17/2012 Rosalind Disenhof & Holly Firestone, Executors of the Will of Carole Disenhof, Deceased 6/12/2012 31 13 A-6 Common issued for services Amy Kornafel 3/19/2012 Joey Stone 3/19/2012 Bob Fasnacht 3/19/2012 Skrmetta 3/19/2012 Dean Ledger 3/27/2012 Common issued for debt conversion Weiss 6/30/2012 92 Saurage 6/30/2012 92 Common issued to with 2012 debt Dennis Giannageli 5/31/2012 Alfred Bracher 6/15/2012 Roger Burlage 6/18/2012 Roger Pederson 7/6/2012 86 David & Carol Cummings 7/6/2012 86 David Cummings 7/6/2012 86 Rene & Nancy Kern 7/6/2012 86 Kevin & Jessica Cummings 7/6/2012 86 James Maisano 7/17/2012 75 Kasso 8/22/2012 39 Jane Tzortzis 9/14/2012 16 58 George Chrachol 7/16/2012 76 James Chmura 7/16/2012 76 Maciej Gorniak 7/16/2012 76 Bill Darling 7/16/2012 76 Blacconeri 7/16/2012 76 Burns Partnership 7/16/2012 76 Gregorio 7/16/2012 76 RP- Old debt Foster 1/31/2012 Other Common shares purchased- were preferred 1/1/2012 Common shares APRP- were preferred 1/1/2012 A-7 Balance @ 09/30/12 Subsquent to 9/31/12 issuances Common for cash Common issued for warrants exercised Common issued for warrant exchange Common for debt conversion Issued for services loan extensions and debt combined issued for conversion of RP debt Net Loss for the Year Ended 9/30/12 ) TB Net Loss Per Share (basic and diluted) ) A-8 Weighted Average Shares & EPS 9/30/2013 Global Photonic Year Ended 9/30/2013 92 Days Days Wtd. Total O/S O/S Avg. Balance @ 06/30/13 92 Other Common stock issued in merger 9/24/2013 6 Common stock issued for debt conversions due to merger 9/24/2013 6 Balance @ 09/30/13 Net Loss for the three months 9/30/13 ) Net Loss Per Share (basic and diluted) ) A-9 Weighted Average Shares & EPS 9/30/2013 5 1 for 5- due to merger Global Photonic Year Ended 9/30/2013 Days Days Wtd. Total O/S O/S Avg. Balance @ 12/31/12 Warrants Exercised Charlie G. Carlson 1/3/2013 Charlie G. Carlson 1/3/2013 Terry R. Yormark, II 1/4/2013 Robert D. Hynes-coded as BOLTON 1/3/2013 Harvey T. Stoma 1/4/2013 Scott A. Davis 1/3/2013 Mazzuca 1/3/2013 Mazzuca 1/3/2013 Chrachol 2/7/2013 James Chemowski 1/11/2013 Jeni Bagnato 1/24/2013 Ronald Cacioppo 2/22/2013 Common issued for additional interest- warrant holders Allan B. Clionsky 5/20/2013 Meghana Bhatt 5/20/2013 David S. Haga 5/20/2013 Redfield E. Bryan 5/20/2013 Clinton K. Stapp 5/20/2013 Sally Ginsburg and Michael Ginsburg 5/20/2013 Roger M. Smith 5/20/2013 Kristal M. Skrmetta 5/20/2013 Paul C. Skrmetta 5/20/2013 Rickey C. Ainsworth 5/20/2013 A & M Real Estate 5/20/2013 Robert D. Hynes 5/20/2013 Miss. GPE Holdings 5/20/2013 Carmelo Blacconeri and Nancy Blacconeri 5/20/2013 Thomas A. Holder 5/20/2013 A-10 Common issued for services Amy Kornafel 5/23/2013 Joey Stone 5/23/2013 Dean Ledger 5/23/2013 Stephen R. Forrest 5/23/2013 John D. Kuhns 5/23/2013 Robert J. Fasnacht 5/23/2013 David Wm. Boone 5/23/2013 Mark E. Thompson 5/23/2013 Anne B Spencer 5/20/2013 Common issued for debt conversion Chrachol 2/7/2013 The Burns partnership 3/15/2013 Common issued to extend debt Alfred Bracher 1/14/2013 Kasso 3/15/2013 Rene & Nancy Kern 3/15/2013 Kevin & Jessica Cummings 3/15/2013 David K. Cummings 3/15/2013 David P. Cummings 3/15/2013 Roger Pederson 3/15/2013 Matt Bolton 3/15/2013 Mason Braugh 5/20/2013 Dennis Giannageli 3/15/2013 A-11 Common issued for additional interest- debt holders David A. Burns 5/20/2013 Michael W. Burns 5/20/2013 Jeffrey S. Burns 5/20/2013 Jonathan L. Kasso and Susan Marek Kasso 5/20/2013 Mason Brugh 5/20/2013 Norman R. Crain 5/20/2013 Mark D. Cheairs 5/20/2013 Thomas P. Perone 5/20/2013 VHCO, LLC 5/20/2013 Neil Rooklin 5/20/2013 Scott A. Davis 5/20/2013 Charlie G. Carlson 5/20/2013 Matthew C. Bolton and Karen S. Bolton 5/20/2013 Harvey T. Stoma 5/20/2013 Anthony R. Rooklin 5/20/2013 James Chelmowski and Diane Chelmowski 5/20/2013 Jeni S. Bagnato 5/20/2013 The Burns Partnership, LLC 5/20/2013 Alfred F. Bracher, III 6/5/2013 Common issued for additional interest-Default loan terms George R. LaPlante and Barbara E. LaPlante 4/23/2013 George R. LaPlante and Barbara E. LaPlante 5/20/2013 Other Common stock issued for cash - was preferred 1/1/2013 Common stock issued for APRP- was preferred 1/1/2013 Unreconciled shares- premerger 1/1/2013 ) ) Common stock issued in merger 9/24/2013 6 Common stock issued for debt conversions due to merger 9/24/2013 6 Balance @ 09/30/13 Net Loss for the Year Ended 9/30/13 )TB Net Loss Per Share (basic and diluted) ) A-12
